


Exhibit 10.31

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease”) is made this 17th day of January, 2008, by and
between Canton Crossing Tower, LLC, a limited liability company (hereinafter
referred to as “Landlord”) and Next Generation Financial Services, a division of
First Mariner Mortgage, a division of First Mariner Bank, a Maryland Financial
Institution (hereinafter referred to as “Tenant”).

 

W I T N E S S E T H:

 

In consideration of the premises hereof and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby mutually agree as follows:

 

1.                                       Premises. Landlord does hereby lease to
Tenant, and Tenant does hereby lease from Landlord, for the term and on the
conditions hereinafter provided, approximately 8,500 rentable square feet of
space on the 2nd floor, and known as Suite 210 (hereinafter referred to as the
“Demised Premises”), of the building known as Canton Crossing Tower
(“Building”), together with the right to the non-exclusive use, in common with
others, of such footways, hallways, parking areas and other facilities designed
for common use in the Building or on the land on which the Building is located
(hereinafter collectively referred to as the “Property”). The Demised Premises
are marked on the plan attached hereto as Exhibit A and incorporated herein by
reference.

 

2.                                       Term.

 

(a)                                       The Demised Premises are leased for a
term (hereinafter called the “Initial Term”) commencing on the first day of
February, 2008, (or within ninety (90) days after receipt of written notice of
Demised Premises being available for the Tenant’s use and occupancy)
(hereinafter referred to as the “Lease Commencement Date”) and ending on the
last day of January 2013 (hereinafter referred to as the “Expiration Date”),
unless the Term shall sooner cease or expire as hereinafter provided.

 

Under the following terms and conditions, Tenant shall have the option to extend
the Initial Term of this Lease for 1 additional term of 5 years (such additional
term being hereinafter referred to as the “Extension Period”). Such option shall
be null and void unless (a) Tenant notifies Landlord in writing, of Tenant’s
election to exercise that option not more than twelve (12) months, nor less than
six (6) months prior to the date this Lease would otherwise expire; and (b) at
the time of such exercise and at all times thereafter prior to the commencement
of any Extension Period, this Lease is in full force and effect, Tenant is in
actual occupancy of the Premises, and Tenant is not

 

--------------------------------------------------------------------------------


 

then in default of any of its obligations under this lease. Such Extension
Period shall be upon the same terms and conditions as apply with respect to the
Initial Term.

 

“Term” shall include each Extension Period for which the foregoing extension
option shall be effective and has been duly exercised hereunder.

 

(b)                                      Landlord shall give Tenant sixty (60)
days prior written notice of the anticipated date of substantial completion of
the work to be performed in the Demised Premises pursuant to the provisions of
Exhibit B which is attached hereto and incorporated herein by reference, and
Tenant agrees to accept the Demised Premises which shall be deemed available for
Tenant’s use and occupancy after Tenant’s or Tenant’s designated representative
on-site examination of the Demised Premises, when Landlord has (i) substantially
completed the work required to be performed by Landlord, as described in the
Exhibit B, and (ii) procured a certificate of occupancy for the Demised Premises
for the purposes herein provided. The work to be done by Landlord shall be
deemed substantially completed even though minor details or adjustments which
shall not materially interfere with Tenant’s use other than ingress and egress
of the Demised Premises to conduct its business in the ordinary course may not
then have been completed, but which work Landlord shall complete within thirty
(30) days thereafter.

 

(c)                                       By taking of possession of the Demised
Premises, Tenant shall be deemed to have accepted the same and to have
acknowledged that Landlord’s work has been substantially completed subject to
the Landlord’s completion of the items referenced in section 2 (b) above.

 

(d)                                      After the Lease Commencement Date, upon
request of either party, Landlord and Tenant shall promptly execute, acknowledge
and deliver to one another a written instrument, in the form of Exhibit C which
is attached hereto, certifying the Lease Commencement Date and Expiration Date.

 

(e)                                       Tenant covenants and agrees to
endeavor in good faith to comply with the time path to be established by
Landlord in connection with the completion of the work to be performed by
Landlord, as described in Exhibit B. If Tenant causes a delay in the delivery of
possession of the Demised Premises by virtue of having failed to provide or
approve plans and specifications, samples or other items which Tenant is
required to provide or approve, within the deadlines required therefor, or by
virtue of having requested changes in the work, or for any other material
reason, then in such event, the Lease Commencement Date shall be on the date on
which the Demised Premises would have been available for Tenant’s use and
occupancy but for such Tenant delay, and Tenant’s obligations hereunder shall
commence as of such date.

 

3.                                       Rent.

 

(a)                                       Tenant shall pay as Minimum Rent
(hereinafter referred to as “Minimum Rent”) the amount of $25.00 per rental
square foot or $212,500.00 per annum, payable in equal monthly installments of
$17,708.34. Additionally, tenant shall pay the monthly common area maintenance
charge of $6.50 per rental square foot or $55,250.00 per annum, payable in
monthly installments of $4,604.17; provided, however, the monthly common area
maintenance charge shall be deferred and forgiven for so long as Tenant remains
a division of First Mariner Bank. If

 

2

--------------------------------------------------------------------------------


 

there occurs a change in ownership or control of Tenant, First Mariner Bank or
First Mariner Bancorp, then, at the time of such change in control, the monthly
common area maintenance charge described above shall be due and payable
thereafter by Tenant, under the new ownership or control. The payments set forth
in the preceding two (2) sentences shall commence on the earlier to occur of
either (i) August 1, 2008, or (ii) the date of substantial completion of the
Premises Work for the Demised Premises, in accordance with Section 12(d) and
Exhibit B, at such time as Tenant takes possession of the Demised Premises, as
set forth in Sections 2(b) and (c) above (the “Rent Commencement Date”). The
first installment shall be payable upon the execution of this Lease, to be
credited for the first (lst) month following the Rent Commencement Date, and the
remaining installments of which shall be payable in advance on the first (1st)
day of each month thereafter at the office of Landlord herein designated (or at
such other place as Landlord may designate in a notice to Tenant), without prior
demand therefor and without any setoff, deduction or counterclaim whatsoever.

 

(b)                                      Upon signing this Lease, Tenant shall
deposit with the Landlord the sum of $17,708.34, which shall be retained by the
Landlord as security for the Tenant’s payment of Rent and performance of all of
its obligations under the provisions of this lease. On the occurrence of an
Event of Default (as defined herein), the Landlord shall be entitled, at its
sole discretion, to (i) apply any or all of such sum in payment of any Rent then
due and unpaid, any expense incurred by the Landlord in curing any such default,
and/or any damages incurred by the Landlord by reason of such default (including
but not limited to reasonable attorneys’ fees), in which event Tenant shall
immediately restore the amount so applied, and/or (ii) to retain any or all of
such sum in liquidation of any or all damages suffered by the Landlord by reason
of such default. However, the foregoing shall not serve in any event to limit
the rights, remedies and damages accruing to the Landlord in any provision of
this Lease on account of default by Tenant. The security deposit shall not be
applied to the last month’s installment of Rent; rather, upon the termination of
this Lease, any of such security deposit then remaining shall be returned to the
Tenant. Such security deposit shall not bear interest while being held by the
Landlord hereunder.

 

(c)                                       Tenant shall pay as additional rent
(“Additional Rent”) all such other amounts as shall become due and payable by
Tenant to Landlord under this Lease. Except as specified elsewhere in this
Lease, Additional Rent shall be paid by Tenant with the next monthly installment
of Minimum Rent falling due upon receipt of an itemized statement. Landlord
shall have the same remedies for default in the payment of Additional Rent as
are available to Landlord in the case of default in the payment of Minimum Rent.
(Hereinafter, the term “Rent” shall collectively refer to Minimum Rent and
Additional Rent.)

 

(d)                                      If the Term of this Lease begins on a
date other than the first day of a month, Rent from such other date to the first
day of the following month shall be prorated at the rate of one-thirtieth
(1/30th) of the fixed monthly rental for each day, payable in advance.

 

4.                                       Landlord’s Costs.

 

(a)                                       With the commencement of the Lease,
and continuing for each subsequent calendar year or portion thereof during the
Term, Tenant agrees to pay Landlord as Additional Rent, Tenant’s Pro Rata Share
(as hereinafter defined) of the Landlord’s Costs (as hereinafter defined).

 

3

--------------------------------------------------------------------------------


 

(b)                                 For purpose of this Lease:

 

(i)                                          “Tenant’s Pro Rata Share” shall
mean 1.78% representing the ratio that the rentable area of the Demised Premises
(i.e., 8,500 rentable square feet) bears to the total rentable area in the
Building (i.e., 476,915 rentable square feet).

 

(ii)                                       “Landlord’s Costs” shall mean the sum
of Taxes and Assessments and Operating Expenses.

 

(iii)                                    “Taxes and Assessments” shall mean all
taxes, assessments and governmental charges (including personal property and
real estate taxes), whether federal, state, county or municipal, and whether
they be by taxing districts or authorities presently taxing the Property or by
others subsequently created, and any other taxes and assessments (including
franchise taxes) attributable to the Property or its operation, whether or not
directly paid by Landlord, excluding, however, federal and state taxes on income
(unless such income taxes replace, in whole or in part, real estate taxes).
Taxes and Assessments shall be the amount due in cash for any year and shall not
be determined on an accrual or fiscal year basis. It is agreed that Tenant shall
be responsible for ad valorem taxes on its personal property.

 

(iv)                                   Commencing after the calendar year in
which the Commencement Date falls, Tenant shall pay to Landlord in each year of
the Term a Pro Rata Share of the amount by which the Operating Expenses other
than those charges covered in paragraph 3A and denominated as “common area
maintenance charge”(defined below) for each such year exceed the Base Operating
Expenses (defined below). “Operating Expenses” shall mean all expenses, costs
and disbursements of every kind and nature incurred in conjunction with the
ownership, management, maintenance, repair and operation of the Building and
Property, including but not limited to the following: (1) cost of wages and
salaries of all employees engaged in the operation and maintenance of the
Building and surrounding grounds and common areas, including but not limited to
payroll taxes, insurance and benefits; (2) cost of all supplies and materials
used in the operation, maintenance and repair of the Building and all other
portions of the Property; (3) cost of all utilities (including surcharges)
including but not limited to water, sewer, HVAC Facilities Charges electricity
and gas for both the rentable space and common areas of the Building; (4) costs
incurred under all maintenance and service agreements for the Building,
including but not limited to access control, energy management services, window
cleaning, elevator maintenance, janitorial service and landscaping; (5) cost of
insurance relating to all of such property, including but not limited to the
cost of casualty and liability insurance; (7) property management fees and
expenses; (8) cost of audit and accounting services solely for the Property;
(9) the costs of any repairs, replacements or capital improvements required or
made necessary by law or changes in law; (10) cost of any capital improvements
made to the Building that, in the Landlord’s reasonable judgment, will reduce
other operating expenses or increase energy efficiency; (11) cost of any
licenses or permits required by any public authority; (12) all real property
taxes, assessments, sewer rates, ad valorem charges, rents and charges, front
foot benefit charges, all other governmental impositions in the nature of any of
the foregoing, and all costs and expenses (including attorneys’ fees and court
costs or other proceedings) incurred in contesting property tax assessments or
any other such governmental impositions. For the purposes of this provision,
operating Expenses shall not include (a) the cost of capital improvements
(except as expressly

 

4

--------------------------------------------------------------------------------


 

provided above), (b) the cost of tenant improvements within tenant spaces,
(c) ground rent or debt service, or (d) depreciation. The “Base Operating
Expenses” shall be defined in the form of an Expense Stop equal to $6.50 per
rentable square foot (the “Expense Stop”). Operating Expenses applicable during
any calendar year during the Term of this lease that exceed the Expense Stop
will be billed to the Tenant as Additional Rent. Tenant shall not be entitled to
any credit or rebate in the event Operating Expenses in any one-year during the
term are lower than the Expense Stop, unless Landlord has offered another Office
Space tenant a lesser amount.

 

(c)                                  Landlord shall endeavor to give to Tenant,
on or before the first day of April of each year, a written statement prepared
by Landlord setting forth the increase, if any, in the Additional Rent payable
by Tenant hereunder; provided, however that Landlord’s failure to give such
statement by said date shall not constitute a waiver by Landlord of its right to
require an increase in Additional Rent. An amount equal to 110% of any such
increase shall be used as an estimate of the increase in Additional Rent for the
then current year. The amount of the estimate shall be divided into twelve (12)
equal monthly installments, and Tenant shall pay to Landlord concurrently with
the regular Minimum Rent payment next due following the receipt of such
statement, an amount equal to one (1) monthly installment multiplied by the
number of months from January in the calendar year in which said statement is
submitted to the month of such payment, both months inclusive. Subsequent
installments shall be payable concurrently with the regular Minimum Rent
payments for the balance of that calendar year, and shall continue until the
next year’s statement is rendered. If during the next or any succeeding year the
actual increase exceeds the estimated increase in Additional Rent, then upon
receipt of a statement thereof from Landlord, Tenant shall pay a lump sum equal
to the difference between the actual increase and the total of the monthly
installments of estimated increases paid in the previous calendar year for which
comparison is then being made. If in any year the estimated increase shall
exceed the actual increase, then Landlord shall provide Tenant with a credit
toward the next installment of Minimum Rent in an amount equal to the difference
between the estimated increase and the actual increase. Upon termination of this
Lease, any money owed by one party to the other shall be promptly paid. The
foregoing obligation shall survive the termination or expiration of this Lease.
Failure of Landlord to provide the timely written statements, on three separate
occasions, setting forth the increase shall constitute waiver. Upon each failure
of Landlord to provide said statement, Tenant must provide written notification
of such failure, and provide Landlord 30 days to cure default.

 

(d)                                 Each statement provided by Landlord pursuant
to this Section shall be conclusive and binding upon Tenant unless, within
thirty (30) days after receipt of the statement, Tenant shall notify Landlord
that it disputes the correctness of the statement, specifying the respects in
which Tenant considers the statement to be incorrect. If Landlord and Tenant are
unable to resolve the dispute, Tenant shall then have the right to inspect
Landlord’s books and records relating to the statement. Landlord agrees to
cooperate and make the books and records available for Tenant inspection, upon
prior written notification from Tenant giving Landlord 30 days to comply.
Pending determination of the dispute, Tenant shall pay, within ten (10) days
after notice thereof, any amounts due from Tenant in accordance with the
statement, but such payment shall be without prejudice to Tenant’s position.

 

5.                                       Annual Adjustment to Rent. Commencing
on the first (1st) anniversary of the Lease Commencement Date, and on each such
anniversary thereafter during the Term (each of such

 

5

--------------------------------------------------------------------------------


 

dates being hereinafter referred to as “Adjustment Date”), the Minimum Rent
shall be increased by an amount equal to the product of (i) the Minimum Rent in
effect immediately preceding the Adjustment Date then at hand (disregarding any
rental concessions or abatements then in effect), and (ii) CPI not to exceed
three percent (3%). The Minimum Rent, as adjusted, shall be due and payable as
of such Adjustment Date and on the first (1st) day of each month thereafter
until the next Adjustment Date or the end of the Term, as applicable.

 

6.                                  Past Due Rent and Late Charges. Each payment
of Rent shall be made promptly when due, without any demand, deduction or setoff
whatsoever, at the place directed by the Landlord. Any payment of Rent not made
when due shall, at Landlord’s sole option, bear interest at the rate of 18% per
annum from the due date until paid. Additionally, any payment of Rent not paid
within 10 days of when due shall be considered delinquent and subject to a late
payment charge, for each occurrence of delinquency, of 5% of the amount overdue
and payable. This late payment shall be in addition to the interest provided for
above and shall be due and payable with the next succeeding Rent payment. The
obligation to pay Rent shall survive the termination of the Lease.

 

7.                                  Use of Demised Premises. Tenant shall
continuously use and occupy the Demised Premises solely for providing financial
services and products subject to, and in accordance with, all applicable zoning
and other governmental regulations. Tenant shall not abandon or substantially
abandon the Demised Premises. Tenant shall not obstruct, interfere or conflict
with the rights of other tenants, nor perform or fail to perform any action
which would conflict with the fire laws or regulations, or with any insurance
policy for the Property, or with any local, state or federal statutes, rules or
regulations now existing or subsequently enacted, nor shall Tenant use or permit
the Demised Premises (or any part thereof) to be used for any disorderly,
unlawful or hazardous purposes, or for any purpose other than that specified
herein. Tenant shall not generate trash or other refuse in form different, or
quantity greater, than customarily generated by a normal office use for an area
the size of the Demised Premises.

 

8.                                  Common Area. All common areas and facilities
not within the Demised Premises which Tenant is hereby permitted to use are to
be used and occupied under a revocable license, on a non-exclusive basis in
common with other tenants and their respective employees, agents and invitees;
and if the amount of such areas shall be diminished, Landlord shall not be
subject to any liability nor shall Tenant be entitled to any compensation or
diminution or abatement of Rent, nor shall such diminution of such areas be
deemed constructive or actual eviction; provided however, that such diminution
shall not impair ingress or egress nor impair Tenant’s ability to conduct
business in the ordinary manner.

 

9.                                  Parking. Parking for the Property includes
the non-exclusive right to use the surface parking areas, as directed by
Landlord. The parking areas and surface lot are referred to as the “Parking
Facilities.” The use of the Parking Facilities by Tenant, and Tenant’s
employees, visitors, invitees and licensees, shall be at their sole risk and
expense, and in no event shall Landlord have any liability for damage, to or
theft or loss of, property of Tenant or of Tenant’s employees, visitors,
invitees or licensees sustained in or about the Parking Facilities. The Parking
Facilities shall be subject to reasonable rules and regulations governing the
use thereof and from time to time be relocated with reasonable notice to Tenant.
Tenant agrees to keep, observe and comply with all such rules and regulations,
and will direct and require its

 

6

--------------------------------------------------------------------------------


 

employees, visitors, invitees and licensees to comply therewith. No one is
authorized to accept possession of any vehicle from Tenant or from Tenant’s
employees, visitors, invitees or licensees, or to accept custody of any articles
from Tenant. Tenant agrees to keep, observe and comply with all such rules and
regulations, and will direct and require its employees, visitors, invitees and
licensees to comply therewith. No one is authorized to accept possession of any
vehicle from Tenant or from Tenant’s employees, visitors, invitees or licensees,
or to accept custody of any articles from Tenant.

 

10.                            Subletting and Assignment. Other than to it’s
wholly owned subsidiaries and affiliates, Tenant shall not sublet the Demised
Premises or any part thereof, nor transfer possession or occupancy thereof to
any person, firm or corporation, nor transfer or assign this Lease, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed, nor shall any subletting or assignment hereof be effected
by operation of law or otherwise without the prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed. If Tenant is a
non-public corporation, any transfer of a majority of Tenant’s issued and
outstanding capital stock shall be deemed an assignment under this Section. If
Tenant is a partnership, any transfer of any interest in the partnership or
other change in the composition of the partnership which results in a change in
the management of Tenant from the person(s) managing the partnership on the date
hereof shall be deemed an assignment under this Section. In the event Tenant
desires to assign this Lease or sublet all or any portion of the Demised
Premises, Tenant shall give to Landlord thirty (30) days prior written notice of
Tenant’s intention to do so. Within thirty (30) days after receipt of said
notice, Landlord shall have the right to sublet the Demised Premises from Tenant
at the same Minimum Rent and Additional Rent stipulated herein. In the event
Landlord has not exercised its right to sublet the Demised Premises as provided
above in this paragraph, Tenant may assign this Lease or sublet all or a portion
of the Demised Premises as set forth in the notice after first obtaining the
written consent of Landlord, as aforesaid, which consent shall not be
unreasonably withheld or delayed. If Tenant does not so assign or sublet within
sixty (60) days of the original notice to Landlord pursuant to this paragraph,
then Tenant shall again be required to comply with the notice provision hereof,
and Landlord shall again have the right to sublet. The consent by Landlord to
any assignment or subletting by Tenant to another party shall not be construed
as a waiver or release of Tenant from the terms of any covenant or obligation
under this Lease, nor shall the collection or acceptance of rent from any such
assignee or subtenant constitute a waiver or release of Tenant from any covenant
or obligation contained in this Lease, nor shall any such assignment or
subletting relieve Tenant from the requirement to give Landlord thirty (30) days
prior written notice or from obtaining Landlord’s prior written consent to any
future assignment or subletting. Tenant shall pay as Additional Rent all costs
including reasonable attorney’s fees, incurred by Landlord, in connection with
the approving and documenting any subletting/or assignment. In the event of a
default of Tenant under Section 26, Tenant hereby assigns to Landlord the rent
due from any subtenant of Tenant, and hereby authorizes each such subtenant to
pay said rent directly to Landlord. Such assignment shall cease upon the curing
of the default.

 

11.                            Upkeep of Demised Premises and Surrender.

 

(a)                                  Tenant shall keep the Demised Premises and
the fixtures and equipment therein in a clean, safe and sanitary condition,
shall take good care thereof and shall permit no waste or injury thereto. Tenant
shall make all repairs to the Demised Premises necessitated by the acts or

 

7

--------------------------------------------------------------------------------


 

omissions of Tenant, or its agents, employees, contractors, licensees or
invitees.

 

(b)                                 Tenant shall, at the expiration or
termination of the Term of this Lease, surrender and deliver the Demised
Premises to Landlord broom clean, and in the same order and condition as the
same now is or shall be in at the commencement of the Term together with all
equipment and built-ins such as refrigerator, microwave oven, and cabinets,
ordinary wear and tear and casualties for which Tenant is not responsible
hereunder excepted. Upon the expiration or termination of this Lease, Landlord
shall have the right to re-enter and resume possession of the Demised Premises.

 

12.                                 Alterations.

 

(a)                                  The Landlord shall have the right to
perform all Premises Work (as hereinafter defined) reasonably requested by
Tenant, at Tenant’s expense under the conditions as defined in Section 12d
below, during the Term of the Lease. Tenant understands and agrees that any work
requiring a building permit will necessitate preparation of drawings and Tenant
agrees to pay for same, including the cost of the building permit. The Landlord
shall charge Tenant a fee equal to ten percent (10%) of the total cost of
alterations in the event it elects to perform said work. In the event that
Landlord does not elect to perform said Premises Work, then Tenant shall obtain
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed, prior to performing any Premises Work and shall use
contractors that are reasonably acceptable to Landlord. Tenant shall provide
such drawings, plans and specifications as are requested by Landlord in
reviewing any such proposed improvements. If Landlord consents to such Premises
Work, it shall be made at Tenant’s sole cost and expense and at such time and in
such manner so as to not unreasonably interfere with the use and enjoyment of
the Building by any other tenant. Tenant shall not make any alteration,.
addition or improvement to the Premises, whether structural or nonstructural,
without Landlord’s prior written consent, which shall not be unreasonably
withheld or delayed. Tenant shall provide such drawings, plans and
specifications as are requested by Landlord in reviewing any such proposed
improvements. If Landlord consents to any such proposed alteration, addition or
improvement, it shall be made at Tenant’s sole cost and expense and at such time
and in such manner as to not unreasonably interfere with the use and enjoyment
of the remainder of the Premises by any other tenant or other person. Landlord
may, as a condition of granting its consent or approval hereunder, require
Tenant to post such payment and performance bonds as Landlord deems reasonable
to protect Landlord, any Mortgagee, and the Premises. In making any alteration,
addition or improvement to the Premises, Tenant shall use materials equal or
exceeding in quality and kind the original construction, as certified by the
architect who designed the Premises or by such other architect as is designated
by Landlord. All such alterations, additions and improvements shall be performed
(a) in a good and workmanlike manner; (b) in accordance with all applicable laws
and regulations, including but not limited to the ADA (Americans with
Disabilities Act); (c) in accordance with all applicable insurance requirements
and requirements of any Mortgagee; and (d) in accordance with the drawings,
plans and specifications approved by Landlord. All work performed by Tenant
shall be subject to Landlord’s inspection and approval to determine whether it
complies with the requirements of this Lease. Prior to the commencement of any
such work by Tenant, Tenant shall obtain all necessary endorsements to the
insurance required by Section 22 hereof to be sure the same covers the
performance of such work. Furthermore, Tenant shall defend, indemnify and hold
harmless Landlord from and against any and all damages, losses or liability
arising from such alterations or improvements or the construction thereof by

 

8

--------------------------------------------------------------------------------


 

Tenant, its agents, servants, invitees and employees other than Landlord. For
purposes hereof, the term “Premises Work” shall mean the following: any
construction, repair, refurbishment or restoration, including without
limitation, tenant improvements, build-out, alterations, additions,
improvements, renovations, repairs, remodeling, painting and installations of
fixtures, mechanical, electrical, plumbing, data, security, telecommunications,
low voltage or elevator equipment or systems or other equipment, or with respect
to any other construction work in or to the Demised Premises.

 

(b)                                 All alterations, installations, fixtures,
changes, replacements, additions or improvements, including wall-to-wall carpet,
within the Demised Premises shall, at the election of Landlord, remain upon the
Demised Premises and be surrendered with the Demised Premises at the expiration
or termination of the Lease without disturbance, molestation or injury. Should
Landlord elect that alterations, installations, changes, replacements, additions
to or improvements made by Landlord at Tenant’s request after the commencement
of the Term be removed upon the expiration or termination of this Lease, then
Landlord shall so notify Tenant at the time Tenant requests such alterations and
Landlord, at Tenant’s expense, shall remove the same and shall restore the
Demised Premises to their original condition. The cost of such removal and
restoration shall be deemed to be Additional Rent.

 

(c)                                  If during the Term of this Lease, Tenant,
with or without the consent of Landlord, shall make any improvements or
alterations to the Demised Premises, any mechanic’s lien is filed against the
Demised Premises or the Property for work or material claimed to have been done
for or furnished to Tenant, such mechanic’s lien shall be discharged by Tenant
within ten (10) days thereafter or action seeking its dismissal, at Tenant’s
sole cost and expense, by payment thereof or by posting such bond or paying such
amount as will effect a release of such lien. If Tenant shall fail to discharge
or obtain the release of any such mechanic’s lien, Landlord may, at its option,
discharge or release the same and treat the cost thereof (including reasonable
attorneys’ fees incurred by Landlord) as Additional Rent payable with the
monthly installment of Minimum Rent next becoming due; and such discharge or
release by Landlord shall not be deemed to waive the default of Tenant in not
discharging or releasing the same. Tenant shall indemnify and hold Landlord and
the holders of any mortgages or deeds of trust on the Property harmless from and
against any and all expenses, liens, claims or damages to person or property,
which may arise by reason of Tenant having made any alterations.

 

(d.)                              All costs and expenses of designing and
constructing improvements and alterations to the Demised Premises as outlined in
Exhibit B and described in this section shall be paid as follows:

 

(i)                                     Regardless of whether the Space
Improvements (i.e., Premises Work) are being constructed by Landlord or by
Tenant, Landlord shall provide and pay an allowance (the “Allowance”) of $25 per
rentable square foot of the Premises towards (1.) the costs of designing the
space plan in Exhibit B and all of the plans and specifications for the Space
Improvements, including mechanical and electrical drawings and (2.) the costs of
constructing the Space Improvements, including but not limited to all fees,
costs and expenses paid under construction contracts and subcontracts,
construction managers’ fees, costs and expenses, the cost of materials,
supplies, permits and other items and any other out-of-pocket expenditures
incurred in any connection with such construction. Such Allowance shall not be
paid for any other costs or

 

9

--------------------------------------------------------------------------------


 

purposes. Tenant shall pay any and all costs of designing and constructing the
Space Improvements, which are in excess of the Allowance.

 

(ii)                                       If the Space Improvements are to be
constructed by Landlord, Tenant shall pay to Landlord the amount of designing
and constructing the Space Improvements within 15 days after receiving
Landlord’s written statement of such costs. Tenant shall, prior to Landlord’s
beginning construction of the improvements, provide a bond, letter of credit or
other security satisfactory to Landlord or Tenant’s performance of the foregoing
obligation in the event the costs of the Space Improvements (including any
modifications requested by Tenant) are significant in the estimation of
Landlord. Tenant shall provide this required security within 15 days after
request by Landlord.

 

(iii)                                         If the Space Improvements are to
be constructed by Tenant, Tenant shall then provide the following to Landlord
(1.) a requisition substantially in the form of AIA Requisition Forms G702 and
G703, including a description of all completed work for which payment is
requested, the amount requested with a breakdown by each trade comprising the
work, and the percentage of the entire project completed after taking into
account all such work, (2.) approval by Landlord’s construction manager or other
designated person of the requisition, (3.) conditional lien waivers from all
parties for whom such payment is requested releasing all liens which may arise
on account of the work performed by such parties to the date of the request for
payment, and (4.) unconditional lien waivers covering all work up to and
including the immediate preceding payment. Withheld from each disbursement shall
be the applicable retainage, not to be less than 10% as provided, which
retainage shall be paid and disbursed upon (1.) completion of the Space
Improvements as required by the applicable contract(s), (2.) delivery of
unconditional lien waivers as described above for all work comprising the
improvements, and (3.) issuance of a certificate of occupancy or other
applicable approval by the local authorities permitting occupancy of the Demised
Premises by Tenant for business.

 

(iv)                                   If the Space Improvements are to be
constructed by Landlord, Landlord shall use commercially reasonable efforts to
complete such improvements on or before the Target Date (i.e., date of
completion as agreed to be Tenant and Landlord), but Landlord shall have no
liability to the Tenant hereunder if prevented from doing so due to strike or
other labor troubles, governmental restrictions, failure or shortage of utility
service, national or local emergency, accident, flood, fire or other casualty,
adverse weather condition, other act of God, inability to obtain a building
permit or a certificate of occupancy, or any other cause beyond Landlord’s
reasonable control. In such event, the Commencement Date and Expiration Date
shall be postponed for a period equaling the length of such delay, but in no
event beyond. However, if any delay in completion of the Space Improvements or
in delivering possession of the Premises to Tenant are caused by Tenant, all
terms herein shall be effective and binding, on that date reasonably calculated
by Landlord or it’s contractor as the date on which Landlord would have
substantially completed the Space Improvements if not for such delay.

 

13.                                 Floor Loading. Landlord shall have the right
to prescribe the weight, method of installation and position of safes or other
heavy fixtures or equipment. Tenant shall not install in the Demised Premises
any fixtures, equipment or machinery that shall place a load upon any floor
exceeding the floor load per square foot of area which the floor was designed to
carry. Tenant

 

10

--------------------------------------------------------------------------------

 

agrees that all damage done to the Property by taking in or removing a safe or
any other article of Tenant’s equipment, or due to its being in the Demised
Premises, shall be repaired at the expense of Tenant. No freight furniture or
other bulky matter of any kind shall be received on the Property or carried in
the elevators, except as approved by Landlord, which approval will not be
unreasonably withheld or delayed (who shall in no event be responsible for any
damage to or charges for moving the same). Tenant agrees promptly to remove from
the public area any of Tenant’s property there delivered or deposited. The floor
load per square foot area is 100 pounds.

 

14.           Tenant’s Equipment.

 

(a)           Tenant shall not install or operate in the Demised Premises
(i) any electrically operated equipment or other machinery, other than,
typewriters, personal computers with low electrical consumption, adding
machines, copying machines and such other electrically operated office machinery
and equipment normally used in general office space; or (ii) any electrically
operated equipment or other machinery using more than 120 volts, without first
obtaining the prior written consent of Landlord. Such consent by Landlord may be
conditioned upon the payment by Tenant of Additional Rent in compensation for
such excess consumption of electricity and for the cost of installation and
maintenance of additional wiring and/or submeters as may be necessitated by said
equipment or machinery. Landlord hereby consents to the installation of a
computer room in the Demised Premises provided that the Tenant pays the costs
set forth in the preceding sentences and complies with the requirements of the
remainder of this Section 14. Tenant shall not install any other equipment of
any kind or nature which may necessitate any changes, replacements, additions
to, or use of, the water, heating, air conditioning, plumbing or electrical
systems of the Property, without first obtaining the prior written consent of
Landlord, which may be given or withheld in Landlord’s sole and absolute
discretion. Permitted machinery and equipment belonging to Tenant which cause
noise or vibrations that may be transmitted to any part of the Property to such
a degree as to be objectionable to Landlord or to any tenant of the Property
shall be installed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate such noise and vibrations.

 

(b)           Maintenance and repair of equipment such as kitchen fixtures,
separate air conditioning equipment, or any other type of special equipment or
lighting, whether installed by Tenant or by Landlord on behalf of Tenant, shall
be the sole responsibility of Tenant, and Landlord shall have no obligation in
connection therewith.

 

15.           Notice of Defects. Tenant shall give Landlord prompt notice of any
defects or breakage in the structure, equipment or fixtures of the Demised
Premises or Property.

 

16.           Liability.

 

(a)           Landlord assumes no liability or responsibility whatsoever with
respect to the conduct and operation of the business to be conducted in the
Demised Premises. Landlord shall not be liable for any accident or injury to any
person(s) or property in or about the Demised Premises or the Property which are
caused by the conduct and operation of Tenant’s business or by virtue of
equipment or property of Tenant in the Demised Premises.

 

11

--------------------------------------------------------------------------------


 

(b)         Landlord shall not be liable for any accident or damage caused by
electric light or wires, or any accident or damage which may occur through the
operation of elevators, heating, air conditioning, lighting or plumbing
apparatus, or any accident or injury occurring in connection with the Property
and its services unless caused by Landlord’s negligence. All personal property
of Tenant in the Demised Premises or on the Property shall be at the sole risk
of Tenant. Landlord shall not be liable for loss or damage to property of Tenant
caused by rain, snow, water or steam that may leak into or flow from any part of
the Property through any defects in the roof or plumbing or from any other
source, including but not limited to acts or omissions of other tenants or
occupants of the Building or persons using the Property. It is understood and
agreed that Tenant covenants to save Landlord and the holders of any mortgages
or deeds of trust on the Property harmless and indemnified from all loss,
damage, liability or expense (including, without limitation, court costs and
reasonable attorneys’ fees) incurred by reason of Tenant’s neglect in its use of
the Demised Premises or the Property or any part thereof including the use of
the water, steam, electric or other systems, and from all injury, loss or damage
to any person or party upon the Demised Premises.

 

(c)          All injury to the Demised Premises or the Property caused by moving
the property of Tenant into or out of the Property, and all breakage done by
Tenant, or the agents, servants, employees or visitors of Tenant, shall be
promptly repaired by Landlord, at Tenant’s expense. Landlord shall have the
right to make such necessary repairs, alterations and replacements (structural,
non-structural or otherwise) and any charge or cost so incurred by Landlord
shall be paid by Tenant and shall be considered Additional Rent payable with the
installment of Minimum Rent next becoming due under this Lease. This provision
shall be construed as an additional remedy granted to Landlord and not in
limitation of any other rights and remedies which Landlord may have in said
circumstances.

 

(d)         Tenant shall indemnify Landlord and its agents and employees, and
the holders of any mortgages or deeds of trust on the Property, and save them
harmless from and against any and all claims, actions, damages, liabilities and
expense (including, without limitation, court costs and reasonable attorneys’
fees) in connection with loss of life, personal injury or damage to property
arising from or out of any occurrence in, upon or at the Demised Premises, or
the occupancy or use by Tenant of the Demised Premises, or any part thereof, or
occasioned wholly or in part by any act or omission of Tenant, its agents,
contractors, employees, servants, permitted subtenants, licensees or invitees,
or resulting from any default, breach, violation or non-performance of this
Lease by Tenant. In the event that Landlord or its agents and employees shall,
without fault on their part, be made a party to any litigation commenced by or
against Tenant, then Tenant shall defend and hold Landlord and the holders of
any mortgages or deeds of trust on the Property harmless and shall pay all
costs, expenses and reasonable attorney’s fees incurred or paid in connection
with such litigation. Tenant shall pay, satisfy and discharge any and all
judgments, orders and decrees which may be recovered against Landlord in
connection with the foregoing.

 

17.         Signs. Other than the agreed upon signage on the top of the
building, Tenant agrees that no sign, advertisement or notice shall be
inscribed, painted or affixed on any part of the outside or inside of the
Demised Premises or the Property, except on the directories and adjacent to the
doors of the offices, and then only in such size, color and style as Landlord in
its discretion shall approve. Landlord shall have the right to prohibit any
sign, advertisement or notice on the

 

12

--------------------------------------------------------------------------------


 

Property of Tenant which in the Landlord’s opinion tends to impair the
reputation of the Property or its desirability as a building for general
offices, or for use by financial, insurance or other institutions and businesses
of like nature, and, upon written notice from Landlord, Tenant shall refrain
from and discontinue such advertisement and Landlord, in addition to its other
remedies for default hereunder, shall have the right to remove the same, and
Tenant shall be liable for any and all costs and expenses incurred by Landlord
to effect said removal.

 

18.         Ordinances, Regulations, and Rules.

 

(a)           Tenant shall, at Tenant’s cost, promptly comply with and carry out
all orders, requirements or conditions now or hereafter imposed upon Tenant by
the ordinances, laws, or regulations of local, state or federal governments, or
by any of their various departments or agencies, whether required of Landlord or
otherwise to be done or performed during the Term of this Lease, insofar as they
are occasioned by or required for the conduct of business by Tenant or Tenant’s
occupancy of the Demised Premises. Tenant shall indemnify, defend and save
Landlord and the holders of any mortgages or deeds of trust on the Property
harmless from all penalties, claims, demands and judgments resulting from
failure or negligence in this respect.

 

(b)          Tenant, its agents, employees, contractors, licensees or invitees,
shall abide by and observe the rules and regulations set forth below and such
other reasonable rules and regulations as may be promulgated from time to time
for the operation and maintenance of the Property and the Parking Facilities,
provided a copy thereof is sent to Tenant 30 days prior to its effective date.
Nothing contained in this Lease shall be construed to impose upon Landlord any
duty or obligation to enforce such rules and regulations, or the terms,
conditions or covenants contained in any other lease, and Landlord shall not be
liable to Tenant for violation of the same by any other tenant, its employees,
agents or invitees.

 

(i)       The sidewalks, entries, passages, elevators, public corridors,
staircases and other parts of the Property which are not occupied by Tenant
shall not be obstructed or used for any purpose other than ingress and egress.

 

(ii)      Tenant shall not install or permit the installation of any awnings,
shades or the like other than those approved by Landlord in writing.

 

(iii)     Other than that required by any regulatory agency, no additional locks
shall be placed upon any doors of the Demised Premises; and the doors leading to
the corridors or main halls shall be kept closed during business hours except
for ingress and egress.

 

(iv)     Tenant shall keep all areas visible through glass entry doors neat,
clean, attractive and aesthetically in keeping with professional office suites.

 

(v)      Tenant shall not construct, maintain, use or operate within the Demised
Premises or elsewhere on the Property any equipment or machinery which produces
music, sound or noise which is audible beyond the Demised Premises.

 

(vi)     Electric and telephone distribution boxes and air conditioning
equipment must remain accessible at all times.

 

13

--------------------------------------------------------------------------------


 

(vii)    Bicycles, motor scooters or any other types of vehicle shall not be
brought into the lobby or elevators or into the Demised Premises.

 

(viii)   Tenant shall not install or authorize the installation of any
coin-operated vending machines except within the Demised Premises.

 

(ix)     No animals of any kind shall be brought into or kept about the Building
by any tenant.

 

19.         Environmental.

 

(a)           Tenant’s use and occupancy of the Demised Premises shall at all
times be in strict compliance with any and all federal, state and local
statutes, laws, rules, regulations, orders, ordinances and standards, as they
may now or hereafter exist, relating in any way to the protection of the
environment, such as, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. Sections 9601,
et seq. (“CERCLA”), the Resource Conservation and Recovery Act, as amended, 42
U.S.C. Sections 6901, et seq. (“RCRA”), the Toxic Substances Control Act, as
amended, 15 U.S.C. Sections 2601, et seq., the Clean Water Act, as amended, 33
U.S.C. Sections 1251, et seq., the Clean Air Act, as amended, 42 U.S.C. Sections
7401, et seq., and analogous state statutes, and regulations promulgated
thereunder (collectively, “Environmental Laws”).

 

(b)          In the event of any Release (as hereinafter defined) or threat of a
Release or the presence of any Hazardous Substance (as hereinafter defined)
affecting the Demised Premises or surrounding areas, Tenant shall immediately
notify Landlord in writing thereof, and, to the extent that such Release or
presence of any Hazardous Substance shall have been caused by Tenant, or its
agents, employees, contractors, licensees or invitees, then Tenant shall
immediately take all measures necessary to contain, remove and dispose off the
Demised Premises, or surrounding areas, all such materials present or released
or contaminated by the Release, and shall remedy and mitigate, at Tenant’s sole
cost and expense, all threats to public health or the environment relating to
such presence or Release or threat of Release. If Tenant shall fail to take the
measures described above or fail to comply with any of the requirements of any
Environmental Laws, Landlord may, at its election, but without the obligation to
do so, give such notice and/or cause such work to be performed at the Demised
Premises or surrounding areas, as applicable, and/or take any and all other
actions as Landlord shall deem necessary to restore the Demised Premises or
surrounding areas, as applicable, to the original condition existing as of the
date of this Lease. Such actions by Landlord do not affect, nor cause to be
waived, any of Tenant’s obligations under the Lease, nor cure any default by
Tenant.

 

(c)           Tenant shall indemnify, defend and hold harmless Landlord from and
against any and all claims, liens, suits, actions, debts, damages, costs, losses
(including, without limitation, any loss of value of, loss of use of, or loss of
income from, the Demised Premises or the Property), liabilities, obligations,
judgments and expenses (including, without limitation, court costs and
attorneys’ fees), arising from or relating to any of the following occurrences
caused by the acts or omissions of Tenant, its agents, employees, contractors,
licensees or invitees: (i) a failure to comply with any Environmental Laws, or
(ii) a Release, threat of a Release or the

 

14

--------------------------------------------------------------------------------


 

presence of any Hazardous Substance affecting the Demised Premises or
surrounding areas. Tenant’s obligations under this Lease shall arise whether or
not any governmental authority or individual has taken or threatened to take any
action in connection with the presence of any Hazardous Substance.

 

(d)          As used herein, the term “Hazardous Substance” shall mean any
material that is or contains “hazardous substances” as defined pursuant to
CERCLA or “petroleum” as defined pursuant to RCRA, or other material or
substance that requires special handling by Federal, state or local law, or
industry practice, without regard to the quantity or location of such material.
The term Hazardous Substances shall include building materials and building
components including, without limitation, asbestos contained in or comprising
building materials or building components. The term “Release” shall have the
same meaning as set forth in Section 101(22) of CERCLA.

 

(e)           Tenant will not engage in operations during the Term or any
extension or renewal thereof which involve the generation, manufacturing,
refining, transportation, treatment, storage, disposal or handling of any
Hazardous Substance, except that office equipment and cleaning solutions that
are customarily found in first-class office buildings and which are or contain a
Hazardous Substance may be used, generated, handled or stored on the Demised
Premises, provided such is incident to and reasonably necessary for the
operation and maintenance of the Demised Premises as permitted pursuant to the
terms of this Lease and is in compliance with applicable laws. Tenant shall not
cause or allow a Release of a Hazardous Substance or solid waste in, on or under
the Property.

 

(f)           Tenant agrees to permit Landlord and its authorized
representatives to enter, inspect and assess the Demised Premises at reasonable
times for the purpose of determining Tenant’s compliance with the provisions of
this Section of the Lease. Such inspections and assessments may include
obtaining samples and performing tests of building materials, soil, surface
water, groundwater or other media.

 

(g)          Tenant shall not install, apply, or otherwise use or introduce
asbestos or any substance containing asbestos in or about the Demised Premises.
In the event that asbestos is located in the Building, Tenant shall comply with
any Operations and Maintenance Program adopted by Landlord in connection
therewith.

 

(h)          This entire Section 19 shall survive expiration or termination of
the Lease.

 

20.           Entry for Repairs and Inspections.

 

(a)           Tenant shall permit Landlord, or its representatives, to enter the
Demised Premises at all reasonable times, without diminution of the Minimum Rent
payable by Tenant, to examine, inspect and protect the same, and to make such
alterations and/or repairs as Landlord may deem necessary or desirable, or to
exhibit the same to prospective tenants, mortgagees or purchasers.

 

(b)          If Tenant refuses or neglects, after a request by Landlord, to
repair the Demised Premises as required hereunder to the reasonable satisfaction
of Landlord as soon as is

 

15

--------------------------------------------------------------------------------


 

reasonably possible, Landlord may, after written notice to Tenant (except in an
emergency), make such repairs without liability to Tenant for any loss or damage
that may occur to Tenant’s merchandise, fixtures or other property, or to
Tenant’s business as a result thereof, and upon completion thereof, Tenant shall
pay, as Additional Rent, the cost incurred by Landlord to make such repairs,
plus twenty percent (20%) for overhead, upon presentation of a bill therefore.

 

(c)           Landlord shall at all times have an easement and the right to
enter in and through the Demised Premises for installation and maintenance of
utility connections and facilities reasonably necessary to provide services to
other portions of the Property and the common areas; provided, however, that
Landlord shall endeavor to exercise such rights in a manner which will not
unreasonably interfere with the operation of the Tenant’s business.

 

(d)          Landlord’s entrance upon the Demised Premises pursuant to this
paragraph shall not constitute an eviction of Tenant in whole or in part, and
the Minimum Rent and Additional Rent due hereunder shall in no way abate while
said repairs, alterations, improvements or additions are being made, unless such
entrance prevents Tenant from conducting its business in the Demised Premises.

 

21.           Services and Utilities.

 

(a)           As long as Tenant is not in default under any of the provisions in
Section 26 of this Lease, Landlord shall provide the following utilities and
services to Tenant:

 

(i)            Central heating and cooling, at such temperatures and in such
amounts as set forth on Exhibit B. Monday through Friday, from 8:00 a.m. to
6:00 p.m. and on Saturday from 9:00 a.m. to noon, except on the following
holidays: New Year’s Day, Memorial Day, Martin Luther King Day, President’s Day,
July 4, Labor Day, Thanksgiving and Christmas, during such seasons of the year
when such services are normally and usually furnished in comparable office
buildings in the jurisdiction where the Property is located.

 

(ii)           Automatically operated elevator service from 6:00 a.m. to
8:00 p.m., and at least one (1) elevator on call at all other times.

 

(iii)          Reasonably adequate electricity, supplied by a supplier selected
solely by Landlord, seven days a week for normal office purposes to furnish
sufficient electrical power to machines of low electrical consumption; provided,
however, that Tenant shall bear the costs occasioned by high electrical
consumption machines such as special copiers and electronic data processing
machines (including the air conditioning costs thereof) and multiple shifts of
employees working hours other than those specified in 22 (a)(i) above.
Landlord’s obligation to furnish electrical and other utility services, shall be
subject to the rules and regulations of the supplier of such electricity or
other utility services and the rules and regulations of any municipal or other
governmental authority regulating the business of providing electricity and
other utility services.

 

(iv)          Restroom facilities and lavatory supplies, including hot and cold
running water, provided for the general use of tenants of the Property; and
routine maintenance, painting, and electric lighting service for all public
areas and special service areas of the Property in the

 

16

--------------------------------------------------------------------------------


 

manner and to the extent deemed by Landlord to be standard for comparable office
buildings in the jurisdiction where the Property is located.

 

(b)           Any failure by Landlord to furnish the foregoing services shall
not render Landlord liable in any respect for damages to either person or
property, nor be construed as an eviction of Tenant, nor work an abatement of
Rent, nor relieve Tenant from Tenant’s obligations hereunder. If the equipment
or machinery should cease to function properly, Landlord shall use reasonable
diligence to repair the same.

 

(c)           If Tenant requires air-conditioning, heating or other services
routinely supplied by Landlord for hours or days in addition to the hours and
days specified in Section 21(a)(i) hereof, Landlord shall make reasonable
efforts to provide such additional service after reasonable prior written
request therefor from Tenant, and Tenant shall reimburse Landlord for such
additional service at such rates therefor as may be established by Landlord, and
the amount thereof shall be considered Additional Rent.

 

(d)           Landlord agrees to grant Tenant permission to install security
devices in the demised premises to limit ingress and egress as required by any
regulatory agency.

 

22.           Insurance.

 

(a)           Landlord agrees to obtain and maintain in effect at all times
during the Term of this Lease fire and extended coverage insurance insuring the
Property. Such insurance shall be issued by an insurance company licensed to do
business in the State of Maryland.

 

(b)           Tenant, at Tenant’s sole cost and expense, shall obtain and
maintain in effect at all times during the Term of this Lease, policies
providing for the following coverage:

 

(i)            Tenant shall obtain a policy of insurance covering Tenant’s
fixtures and equipment installed and located in the Demised Premises, and in
addition thereto, covering all of the furnishings, merchandise and other
contents in the Demised Premises, for the full replacement value of said items.
Coverage should at least insure against any and all perils included within the
classification “Fire and Extended Coverage” under insurance industry practice in
the State of Maryland, together with insurance against theft, vandalism,
malicious mischief and sprinkler leakage or other sprinkler damage. Any and all
proceeds of such insurance, so long as the Lease shall remain in effect, shall
be used only to repair, replace or pay for the items so insured.

 

(ii)           Tenant shall obtain a comprehensive policy of general liability
insurance, naming Landlord and any mortgagee of the Property as additional
insureds, protecting against any liability occasioned by any occurrence on or
about any part of the Property, including theft, the Demised Premises or
appurtenances thereto, and containing contractual liability coverage, with such
policies to be in the minimum amount of Five Million and 00/100 Dollars
($5,000,000.00), combined single limit, written on an occurrence basis. In the
event that it becomes customary for a significant number of tenants of
commercial office buildings in the area to be required to provide liability
insurance policies to their landlords with coverage limits higher than the
foregoing limits, then Tenant shall be required on demand of Landlord to obtain

 

17

--------------------------------------------------------------------------------


 

insurance policies the limits of which are not less than the then customary
limits.

 

(iii)          Tenant shall obtain worker’s compensation or similar insurance
affording statutory coverage and containing statutory limits as required under
the local worker’s compensation or similar statutes.

 

(c)           All insurance policies herein to be procured by Tenant shall
(i) be issued by good and solvent insurance companies licensed to do business in
the State of Maryland and having a rating by the Best Company of A:XII or
better; (ii) be written as primary policy coverage and not contributing with or
in excess of any coverage which Landlord may carry; (iii) insure and name
Landlord and any mortgagee of the property as additional insureds as their
respective interests may appear; and (iv) shall contain an express waiver of any
right of subrogation by the insurance company against Landlord or Landlord’s
agents and employees. Neither the issuance of any insurance policy required
hereunder, nor the minimum limits specified herein with respect to Tenant’s
insurance coverage, shall be deemed to limit or restrict in any way Tenant’s
liability arising under or out of this Lease. At the request of Landlord, with
respect to each and every one of the insurance policies herein required to be
procured by Tenant, on or before the Commencement Date and before any such
insurance policy shall expire, Tenant shall deliver to Landlord a certificate of
insurance for each such policy or renewal thereof, as the case may be, together
with evidence of payment of all applicable premiums. Any insurance required to
be carried hereunder may be carried under a blanket policy covering the Demised
Premises and other locations of Tenant, and if Tenant includes the Demised
Premises in such blanket coverage, Tenant shall deliver to Landlord, as
aforesaid a certificate evidencing such insurance coverage on the Demised
Premises. Each insurance policy required to be carried hereunder by or on behalf
of Tenant shall provide (and any certificate evidencing the existence of each
such insurance policy shall certify) that, unless Landlord shall first have been
given thirty (30) days prior written notice thereof: (i) such insurance policy
shall not be canceled and shall continue in full force and effect, (ii) the
insurance carrier shall not, for any reason whatsoever, fail to renew such
insurance policy, and (iii) no material changes may be made in such insurance
policy. The term “insurance policy” as used herein shall be deemed to include
any extensions or renewals of such insurance policy. In the event that Tenant
shall fail promptly to furnish any insurance coverage hereunder required to be
procured by Tenant, Landlord, at its sole option, shall have the right to obtain
the same and pay the premium therefor for a period not exceeding one (1) year in
each instance, and the premium so paid by Landlord together with an
administrative fee of fifteen percent (15%) of such premium shall be immediately
payable by Tenant to Landlord as Additional Rent.

 

(d)           Tenant shall not do or permit to be done any act or thing upon the
Demised Premises that will invalidate or be in conflict with fire insurance
policies covering the Property or any part thereof, or fixtures and property
therein, or any other insurance policies or coverage referred to above in this
Section; and Tenant shall promptly comply with all rules, orders, regulations or
requirements of the Insurance Underwriters Code, as amended from time to time,
having jurisdiction, or any similar body, in the case of such fire insurance
policies, and shall not do, or permit anything to be done, in or upon the
Demised Premises, or bring or keep anything therein, which shall increase the
rate of fire insurance on the Property or on any property located therein, or
increase the rate or rates of any other insurance referred to hereinabove
applicable to the Property or any portion thereof. If by reason of failure of
Tenant to comply with the provisions of this Section, the fire insurance rate,
or the rate(s) of any other insurance coverage

 

18

--------------------------------------------------------------------------------


 

referred to above, shall at any time be higher than it otherwise would be, and
if Landlord, at such time is obligated to, or has elected to, obtain and
maintain in effect any such insurance coverage, then Tenant shall reimburse
Landlord on demand as Additional Rent for that part of the premiums for any
insurance coverage that shall have been charged because of such violation by
Tenant and which Landlord shall have paid on account of an increase in the
rate(s) in its own policies of insurance. In any action or proceeding wherein
Landlord and Tenant are parties, a schedule or “make-up” of rate(s) for the
Demised Premises issued by the Insurance Underwriters Code, as amended from time
to time, having jurisdiction, or similar body establishing fire insurance rates
for the Demised Premises or Property, in the case of the aforesaid fire
insurance policies, and the respective body or bureau establishing rates in the
case of all of the other aforesaid insurance policies, shall be conclusive
evidence of the facts therein stated.

 

23.        Damage by Fire or Other Casualty. Tenant shall give prompt notice to
Landlord of any fire or other damage to the Demised Premises or the Building of
which Tenant becomes aware. If (i) twenty percent (20%) or more of the Demised
Premises or the Building shall be damaged by fire or other casualty, or (ii) any
damage to the Demised Premises or Building cannot reasonably be repaired within
ninety (90) days after the damage occurred, or (iii) any mortgagee of the
Demised Premises shall require that the insurance proceeds under the policies
referred to in Section 22 hereof be used to pay down the mortgage, or (iv) the
Demised Premises or Building shall be damaged as a result of a risk which is not
covered by Landlord’s insurance, or (v) less than one (1) year remains before
the expiration of the Term, then Landlord or Tenant may terminate this Lease by
notice given within thirty (30) days after the date of such damage. In addition,
Landlord shall notify Tenant, in writing, within thirty (30) days after the date
the damage occurred, if Landlord has reasonably determined that it will take
more than ninety (90) days from the date the damage occurred to rebuild the
Demised Premises, Tenant shall have the right to terminate this Lease upon
written notice to Landlord delivered not more than thirty (30) days after
Landlord delivers said notice to Tenant. If the Demised Premises are damaged by
fire or other casualty and this Lease is not terminated pursuant to this
Section 23, then all insurance proceeds under the policies referred to in
Section 22 hereof that are recovered on account of any such damage shall be made
available to pay for the cost of repairing such damage, and, as soon as
practicable after such damage occurs, Landlord shall repair or rebuild the
Demised Premises to a condition substantially similar to their condition
immediately prior to such occurrence . However, in no event shall Landlord be
obligated to repair or replace Tenant’s trade fixtures, equipment or personalty.
In the event of any repair or rebuilding pursuant to this Section 23, then an
equitable portion of the Rent shall be abated during the existence of such
damage, based upon the portion of the Demised Premises which is rendered
untenantable and the duration thereof. Except as expressly set forth in this
Section 23, Landlord shall not be liable or obligated to Tenant if the Demised
Premises are damaged by fire or other casualty. Tenant hereby waives any and all
rights, other than those expressly set forth herein, that Tenant may have
pursuant to any presently existing or hereafter enacted law, to terminate this
Lease by reason of damage to the Demised Premises by fire or other casualty;
provided, however, Tenant can terminate this Lease Agreement as the result of
the damage substantially impairing the ingress and egress to the Demised
Premises.

 

24.   Condemnation.

 

(a)           If the whole, or substantially the whole, of the Property or the
Demised Premises

 

19

--------------------------------------------------------------------------------


 

is taken or condemned by eminent domain or by any conveyance in lieu thereof
(“condemnation”), then the obligations of the Landlord and Tenant hereunder
shall terminate on the earlier to occur of: (i) the date the condemning
authority takes possession, or (ii) the date title vests in the condemning
authority, or (iii) the date the condemning authority obtains an order of Court
of Condemnation.

 

(b)           If any portion of the Property shall be taken by condemnation
(whether or not such condemnation includes any portion of the Demised Premises),
and as a result thereof, Landlord in its discretion, determines that the
Property cannot be restored in an economically feasible manner for a use
substantially similar to its use immediately prior to such condemnation, than
Landlord shall have the right, without liability to Tenant, upon written notice
to Tenant, to terminate this Lease, with such notice to be given promptly after
the Landlord has so determined.

 

(c)           If a portion, but less than substantially the whole, of the
Demised Premises shall be taken by condemnation, then the obligation of Landlord
and Tenant hereunder shall terminate as of the date of such condemnation as to
the portion of the Demised Premises so taken, and unless (i) Landlord elects to
terminate this Lease pursuant to Section 24(b) hereof, or (ii) the Demised
Premises shall no longer be reasonably suitable for the operation of Tenant’s
business therein in which case this Lease shall terminate with respect to the
entirety of the Demised Premises), whereupon this Lease shall remain in full
force and effect with respect to the remainder of the Demised Premises.

 

(d)           If the obligations of Landlord and Tenant are terminated as
provided above, the Rent payable hereunder shall be adjusted as of the date of
such termination. Any such termination, however, shall not serve to release
Landlord or Tenant from any obligations contained herein, which expressly, or by
their nature are deemed to, survive such termination of this Lease.

 

(e)           All compensation awarded or paid upon condemnation of any portion
of the Property, including the Demised Premises, shall belong to Landlord
without participation by Tenant. Nothing contained herein shall be construed,
however, to prevent Tenant from prosecuting any claim directly against the
condemning authority for loss of business, loss of good will, moving expenses,
damage to, and cost of removal of, any trade fixtures, furniture and personal
property, to the extent such items belong to Tenant; provided, however, that
Tenant shall make no claim which shall diminish or adversely affect any award
claimed or received by Landlord.

 

25.           Assignment Under Bankruptcy Code. Any person or entity to which
this Lease is assigned pursuant to the provisions of the Bankruptcy Code shall
be deemed, without further act or deed, to have assumed and be subject to all of
the obligations, conditions and provisions under this Lease as of the date of
such assignment. Notwithstanding the foregoing, to the extent allowed by law,
this Lease shall not be assignable by voluntary or involuntary bankruptcy,
insolvency or reorganization proceedings, nor shall this Lease, or any rights or
privileges hereunder, be an asset of Tenant under any bankruptcy, insolvency or
reorganization proceedings.

 

20

--------------------------------------------------------------------------------

 

26.                                 Defaults and Remedies.

 

(a)                                  The following events shall be a “Default”
of Tenant under this Lease:

 

(i)                                          Failure of Tenant to make any
payment of Minimum Rent or Additional Rent when due, where such failure shall
continue for a period of ten (10) days after receipt of written notice thereof
by Landlord to Tenant; provided, however, that Tenant shall not be entitled to
notice and an opportunity to cure upon the second (2nd) such default in any
lease year or upon the fifth (5th) such default during the Term of this Lease;

 

(ii)                                       Failure of Tenant to perform or
comply with any provision of this Lease to be performed or complied with by
Tenant (other than failure to pay Minimum Rent or Additional Rent pursuant to
paragraph 26(a)(i) above), where such failure shall continue for a period of
fifteen (15) days after receipt of written notice setting forth with
particularity the nature of the breach and required code thereof by Landlord to
Tenant;

 

(iii)                                    If any execution, levy, attachment or
other process of law shall occur upon Tenant’s goods, fixtures or interests in
the Demised Premises which is not cured or removed by Tenant within 15 days
thereof;

 

(iv)                                   If Tenant fails to take possession of the
Demised Premises within a reasonable period after the Lease Commencement Date,
or if Tenant substantially vacates or abandons the Demised Premises prior to the
normal expiration of the Term;

 

(v)                                      The involvement of Tenant, or any
guarantor of Tenant’s obligation hereunder, in financial difficulties as
evidence by (A) its admitting in writing its inability to pay its debts
generally as they become due, or (B) its filing a petition in bankruptcy or for
reorganization or for the adoption of an arrangement under the Bankruptcy Act
(as now or hereafter existing), or an answer or other pleading admitting the
material allegations of such a petition or seeking, consenting to or acquiescing
in the relief provided for under the Bankruptcy Act, or (C) its making an
assignment of all or a substantial part of its property for the benefit of its
creditors or (D) its seeking or consenting to or acquiescing in the appointment
of a receiver or trustee for all or a substantial part of its property or of the
Demised Premises, or (E) its being adjudicated a bankrupt or insolvent, or
(F) the filing of a bankruptcy petition against Tenant or the entry of a court
order without its consent, which order shall not be vacated, set aside or stayed
within sixty (60) days from the date of filing or entry, or appointing a
receiver or trustee for all or a substantial part of its property, or approving
a petition filed against it for the effecting of an arrangement in bankruptcy or
for a reorganization pursuant to the Bankruptcy Act, or for any other judicial
modification or alteration of the rights of creditors.

 

(b)                                 The provisions of this paragraph shall apply
notwithstanding the payment by Tenant of the security deposit and/or the
continued willingness and ability of Tenant to pay Rent or otherwise perform
hereunder. The receipt by Landlord of payments of Rent accruing subsequent to
the time of Tenant’s default under this paragraph, shall not be deemed a waiver
by Landlord of Landlord’s rights hereunder.

 

(c)                                  Upon the occurrence of a Default, Landlord
shall have the right, at its election, then or at any time thereafter either:

 

21

--------------------------------------------------------------------------------


 

(i)                                          To give Tenant written notice of
Landlord’s intention to terminate this Lease as of the date specified in said
notice, and on such date Tenant’s right to possession of the Demised Premises
shall cease and this Lease shall be terminated; or

 

(ii)                                       Without demand or notice, to re-enter
and take possession of all or any part of the Demised Premises and expel Tenant
and those claiming through Tenant, and remove the property of Tenant and any
other person, either by summary proceedings or by action at law or in equity or
otherwise, without being deemed guilty of trespass and without prejudice to any
remedies for nonpayment or late payment of Rent or breach of covenant. If
Landlord elects to re-enter under this provision, Landlord may, with or without
terminating this Lease, re-let all or any part of the Demised Premises (as agent
for Tenant if Landlord elects not to terminate this Lease) upon such terms and
conditions as Landlord may deem advisable, with the right to make alterations
and repairs to the Demised Premises. No such re-entry or taking of possession of
the Demised Premises by Landlord shall be construed as an election on Landlord’s
part to terminate this Lease unless a written notice of termination is given to
Tenant by Landlord or unless the termination be decreed by a court of competent
jurisdiction at the instance of Landlord.

 

(d)                                      If Landlord terminates this Lease
pursuant to the preceding paragraph, Tenant shall remain liable (in addition to
all accrued liabilities) for (I) Minimum Rent and Additional Rent until the date
this Lease would have expired had such termination not occurred, and any and all
expenses (including attorney’s fees, disbursements and brokerage fees) incurred
by Landlord in re-entering and repossessing the Demised Premises in making good
any Default of Tenant, in painting, altering, repairing or dividing the Demised
Premises, in protecting and preserving the Demised Premises by use of watchmen
and caretakers, and in re-letting the Demised Premises, and any and all expenses
which Landlord may incur during the occupancy of any new tenant; less (ii) the
net proceeds of any re-letting prior to the date this Lease would have expired
if it had not been terminated. Tenant agrees to pay to Landlord the difference
between items (i) and (ii) above for each month during the Term, at the end of
each such month. Any suit brought by Landlord to enforce collection of such
difference for any one month shall not prejudice Landlord’s right to enforce the
collection of any difference for any subsequent month. In addition to the
foregoing, and without regard to whether this Lease has been terminated, Tenant
shall pay to Landlord all costs incurred by Landlord, including reasonable
attorney’s fees, with respect to any lawsuit or action instituted or taken by
Landlord to enforce the provisions of this Lease. Tenant’s liability shall
survive the institution of summary proceedings and the issuance of any writ of
restitution thereunder.

 

(e)                                       If Landlord terminates this Lease
pursuant to this Section 27, Landlord shall have the right at any time, at
Landlord’s option, to require Tenant to pay to Landlord the following amount, as
liquidated and agreed final damages (which the parties hereto agree shall not be
deemed a penalty) in lieu of Tenant’s liability for Rent hereunder, which amount
shall be due and payable upon delivering written notice thereof to Tenant: the
sum of (i) all past-due Rent through the date on which this Lease was terminated
by Landlord, plus (ii) the amount of Leasing Costs (hereinafter defined)
incurred by Landlord, plus (iii) the lesser of (a) the amount of Minimum Rent
due for the remainder of the Term, or (b) the amount of Minimum Rent due for the
two (2) year period immediately following the date on which this Lease was
terminated by Landlord. Landlord and Tenant acknowledge that they have agreed to
the foregoing amount

 

22

--------------------------------------------------------------------------------


 

as liquidated damages because of the difficulty of ascertaining in advance the
amount of damages Landlord is likely to incur as a result of Tenant’s Default
and Landlord’s subsequent termination of this Lease. For purposes hereof, the
term “Leasing Costs” shall refer to the sum of (i) all real estate brokerage
commissions incurred by Landlord in connection with the Lease, (ii) all costs
and expenses incurred by Landlord in connection with the construction and/or
installation of any leasehold improvements, (iii) any rental abatements,
(iv) any allowances granted to Tenant, and (v) any other costs and expenses
incurred by Landlord in connection with the Lease. In addition to any other
damages for which Tenant shall be liable hereunder, Tenant shall be liable for
all attorneys’ fees and court costs incurred by Landlord as a result of Tenant’s
Default.

 

(f)                                              Tenant, on its own behalf and
on behalf of all persons claiming through Tenant, including all creditors, does
hereby waive any and all rights and privileges, so far as is permitted by law,
which Tenant and all such persons might otherwise have under any present or
future law (i) to the service of any notice of intention to re-enter which may
otherwise be required to be given, (ii) to redeem the Demised Premises, (iii) to
re-enter or repossess the Demised Premises, or (iv) to restore the operation of
this Lease, with respect to any dispossession of Tenant by judgment or warrant
of any court, or otherwise, whether such dispossession, re-entry, expiration or
termination be by operation of law or pursuant to the provisions of this Lease.
In the event Landlord commences any proceeding for non-payment of Rent, Tenant
shall not interpose any counterclaim of whatever nature or description in any
such proceeding. This shall not, however, be construed as a waiver of Tenant’s
right to assert such claim in any separate action(s) brought by Tenant.

 

(g)                                           In the event of any breach by
Tenant, or any person or persons claiming through Tenant, of any of the
provisions contained in this Lease, Landlord shall be entitled to enjoin such
breach and shall have the right to invoke any right or remedy allowed at equity
as if the remedies under this Lease were not specified herein.

 

(h)                                           Landlord shall, to the extent
permitted by law, have (in addition to all other rights) a right of distress for
Rent and a lien on all Tenant’s personal property as security for all Rent due
under this Lease, and Tenant agrees not to remove such property from the Demised
Premises without Landlord’s consent.

 

(i)                                               If Tenant defaults in the
making of any payment or in the doing of any act herein required to be made or
done by Tenant, then after ten (10) days notice from Landlord, Landlord may, but
shall not be required to, make such payment or do such act, and, if made or done
by Landlord, the cost thereof (with interest thereon) shall be paid by Tenant to
Landlord and shall constitute Additional Rent due and payable with the next
monthly installment of Minimum Rent; but the making of such payment or the doing
of such act by Landlord shall not operate to cure such Default or to stop
Landlord from the pursuit of any remedy to which Landlord would otherwise be
entitled.

 

(j)                                               All rights and remedies of
Landlord under this Lease shall be cumulative and shall not be exclusive of any
other rights and remedies provided to Landlord now or hereafter at law or in
equity, or under this Lease.

 

23

--------------------------------------------------------------------------------


 

27.                                 Waiver of Jury Trial. Landlord and Tenant
hereby waive all right to trial by jury in any claim, action, proceeding or
counterclaim by either Landlord or Tenant against each other on any matter
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, and/or Tenant’s use and occupancy of the Demised Premises.

 

28.                                 Subordination.

 

(a)                                            This Lease and all rights of
Tenant hereunder are subject and subordinate to all current and future
underlying leases, deeds of trust, mortgages or other security instruments
covering any portion of the Property or any interest of Landlord therein, as the
same may be amended from time to time. This provision is declared by Landlord
and Tenant to be self-operative and no further instrument shall be required to
effect such subordination of this Lease. Upon demand, however, Tenant shall
execute, acknowledge, and deliver to Landlord any further instruments evidencing
such subordination as Landlord, and any mortgagee or lessor of Landlord shall
reasonably require, and if Tenant fails to so execute, acknowledge and deliver
such instruments within ten (10) days after the Landlord’s request, Landlord is
hereby empowered to do so in Tenant’s name and on Tenant’s behalf; Tenant hereby
irrevocably appoints Landlord as Tenant’s agent and attorney-in-fact for the
purpose of executing, acknowledging and delivering any such instruments, such
appointment being coupled with an interest and therefore irrevocable.

 

(b)                                           Notwithstanding the generality of
the foregoing provisions of Section 28(a), any mortgagee or lessor of Landlord
shall have the right at any time to subordinate any such deed of trust or
mortgage or underlying lease to this Lease, or to any of the provisions hereof,
on such terms and subject to such conditions as such mortgagee or lessor of
Landlord may consider appropriate in its discretion. At any time, before or
after any transfer of Landlord’s interest in the Property, Tenant shall, upon
request of such transferee (“Successor Landlord”), automatically attorn to and
become the Tenant (or if the Demised Premises has been validly subleased, the
subtenant) of the Successor Landlord, without change in the terms or other
provisions of this Lease (or, in the case of a permitted sublease, without
change in this Lease or in the instrument setting forth the terms of such
sublease); provided, however, that the Successor Landlord shall not be bound by
any subsequent modifications to this Lease without the consent of the Successor
Landlord or by any payment made by Tenant of Rent for more than one (1) month in
advance. This agreement of Tenant to attorn to a Successor Landlord shall
survive any foreclosure sale, trustee’s sale, conveyance in lieu thereof or
termination of any underlying lease. Tenant shall upon demand at any time,
before or after any such foreclosure or termination, execute, acknowledge, and
deliver to the Successor Landlord any written instruments evidencing such
attornment as such Successor Landlord may reasonably require.

 

29.                                 Estoppel Certificate. Tenant agrees, at any
time and from time to time, upon not less than five (5) days prior written
notice by Landlord, to execute, acknowledge and deliver to Landlord a statement
in the form attached hereto as Exhibit D, or in such other form as Landlord may
reasonably request, certifying: (i) that this Lease is unmodified (or if
modified, stating the modifications) and in full force and effect (or if not in
full force and effect, the reasons therefor), (ii) the dates to which the
Minimum Rent, Additional Rent and other charges hereunder have been paid by
Tenant, (iii) whether or not to the best knowledge of Tenant, Landlord is in
default in the performance of any covenant, agreement or condition contained in
this Lease, and if so, specifying each such default of which Tenant may have
knowledge, and (iv) the address to

 

24

--------------------------------------------------------------------------------


 

which notices to Tenant should be sent. Any such statement delivered pursuant
hereto may be relied upon by an owner of the Property, any prospective purchaser
of the Property, any mortgagee or prospective mortgagee of the Property, any
prospective assignee of any such mortgagee, or any lessor or prospective lessor
of the land which is a part of the Property. Tenant’s failure to execute and
deliver such statement within the time specified shall be deemed the equivalent
of the delivery of a statement to the effect that Landlord is in full compliance
with the terms of the Lease.

 

30.                                 No Recourse to Landlord. The obligations of
Landlord under this Lease do not constitute personal obligation of the
individual partners, directors, officers or shareholders of Landlord, and Tenant
shall look solely to the Property, and to no other assets of Landlord or the
holders of any mortgages or deeds of trust on the Property, for satisfaction of
any liability in respect of this Lease, and Tenant shall not seek recourse
against the individual partners, directors, officers or shareholders of Landlord
or the holders of any mortgages or deeds of trust on the Property or any of
their personal assets for such satisfaction.

 

31.                                 Holding Over. If Tenant shall, with the
knowledge and consent of Landlord, continue to remain in the Demised Premises
after the expiration of the Term of this Lease and any extensions thereof, then
Tenant shall be deemed a month-to-month tenant at a monthly rental equal to
twice the monthly installment of Rent which was due immediately prior to the
expiration of the Term, the first (1st) installment of which shall be due and
payable on the first day following the end of the Term and on the first (1st)
day of each month thereafter until the termination of such month-to-month
tenancy. Tenant shall give to Landlord at least thirty (30) days prior written
notice of any intention to quit the Demised Premises, and Tenant shall be
entitled to thirty (30) days written notice to quit the Demised Premises, except
in the event of non-payment of Rent or of the breach of any other covenant by
Tenant, in which event Tenant shall not be entitled to any notice to quit, the
usual thirty (30) days notice to quit being hereby expressly waived.
Notwithstanding the foregoing, in the event that Tenant shall hold over after
the expiration of the Term, and if Landlord shall desire to regain possession of
the Demised Premises promptly at the expiration of the Term, then at any time
prior to Landlord’s acceptance of Rent from Tenant as a monthly tenant
hereunder, Landlord, at its option, may forthwith re-enter and take possession
of the Demised Premises without process, or by any legal process in force.

 

32.                                 Submission of Lease. The submission of this
Lease for examination by Tenant does not constitute a reservation of, or option
for, the Demised Premises, and this Lease shall become effective only upon
execution and delivery thereof by Landlord and Tenant.

 

33.                                 Covenant of Landlord. Landlord covenants
that it has the right to enter into this Lease, and that if Tenant shall pay the
Minimum Rent and Additional Rent and shall perform all of Tenant’s obligation
under this Lease, Tenant shall, during the Term hereof, have the right to
peaceably and quietly occupy and enjoy the Demised Premises without molestation
or hindrance by Landlord or any party claiming through or under Landlord,
subject, however, to the mortgages and deeds of trust described in Section 28
and except as otherwise provided herein. The term “Landlord” as used herein
shall mean solely the owner of Landlord’s interest in the Property, whoever that
may be at the relevant time, so that in the event of any sale or transfer of
Landlord’s interest in the Property, any prior landlord shall be freed and
relieved of all covenants and obligations of Landlord hereunder.

 

25

--------------------------------------------------------------------------------


 

34.                                 Force Majeure. If Landlord fails to provide
any service or to perform any obligation on its part to be performed hereunder
as the result of any (i) strikes, lockouts, or labor disputes; (ii) inability to
obtain labor, materials, fuel, electricity, services or reasonable substitutes
therefore; (iii) acts of God, civil commotion, fire or other casualty;
(iv) governmental action of any kind; or (v) other conditions similar to those
enumerated above and beyond Landlord’s reasonable control, then, such failure
shall be excused and shall not be deemed a breach hereunder, provided
immediately commences it’s obligation upon the cessation of the conditions.

 

35.                                 Delay in Possession. If Landlord shall be
unable to give possession of the Demised Premises on the date on which Landlord
and Tenant expected the Term to commence by reason of the fact that the Property
or the Demised Premises are being constructed and have not been sufficiently
completed to make the Demised Premises ready for occupancy, or by reason of the
fact that a certificate of occupancy has not been procured, or if Landlord is
unable to give possession by reason of the holding over or retention of
possession of a previous tenant or occupant, or its repairs, improvements or
decoration of the Demised Premises, or of the Property are not completed,
Landlord shall not be subject to any liability for the failure to give
possession on said date. Under such circumstances, and except as otherwise
provided herein, the rent reserved and covenanted to be paid herein shall not
commence until the possession of Demised Premises is given or the Demised
Premises are available for occupancy by Tenant and no such failure to give
possession of the date of commencement shall in any other respect affect the
validity of this Lease or the obligations of Tenant hereunder, nor shall same be
construed in any way to extend the Term of this Lease. If permission is given to
Tenant to enter into the possession of the Demised Premises prior to the date
specified as the commencement of the Term of this Lease, Tenant covenants and
agrees that such occupancy shall be deemed to be under all of the terms,
conditions, covenants and provisions of this Lease.

 

36.                                 Financial Statements. Tenant shall, provide
Landlord annually with a current financial statement. Such statements shall be
prepared in accordance with generally accepted accounting principles
consistently applied, and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant. If it is not the normal
practice of Tenant to prepare audited statements, then the unaudited statements
shall be certified to by the Tenant’s chief financial officer.

 

37.                                 Attorney’s Fees. If either party hereto
initiates legal action to resolve a dispute under the terms of this Lease, then
the substantially prevailing party shall be entitled to reimbursement from the
other party of the prevailing party’s reasonable attorneys’ fees and court
costs.

 

38.                                 Brokers. Landlord and Tenant each represent
and warrant that except as hereinafter set forth neither of them has employed
any broker in carrying on the negotiations relating to this Lease. Landlord
shall indemnify and hold Tenant harmless, and Tenant shall indemnify and hold
Landlord harmless, from and against any claim for brokerage or other commission
arising from and out of any breach of the foregoing representation and warranty.

 

39.                                 Notices. All notices or other communications
hereunder shall be in writing and shall be deemed duly given if sent via hand
delivery, next-day express delivery, or certified or registered mail (return
receipt requested, first class, postpaid prepaid), (i) if to Landlord at:

 

26

--------------------------------------------------------------------------------


 

Canton Crossing Tower, LLC

1501 South Clinton Street, 16th Floor

Baltimore, Maryland 21224

Attention: David H. Berman

 

and (ii) if to Tenant at:

Next Generation Financial Services

1501 South Clinton Street, 3rd Floor

Baltimore, MD 21224

Attention:

 

prior to the Lease Commencement Date and at the Demised Premises after the Lease
Commencement Date, unless notice of a change of address is given pursuant to the
provisions of this Section. Notice shall be deemed given on the day the same is
dispatched for hand delivery, or one (1) day after the same is sent via next-day
express delivery, or three (3) days after the same is sent via certified or
registered mail.

 

40.                                 Miscellaneous.

 

(a)                                  This Lease and the exhibits attached hereto
contain and embody the entire agreement of the parties hereto, and no
representations, inducements or agreements, oral or otherwise, between Landlord
and Landlord’s agents and Tenant not contained in this Lease and exhibits shall
be of any force or effect. This Lease may not be modified, changed or terminated
in whole or in part in any manner other than by an agreement in writing duly
signed by both parties hereto.

 

(b)                                 The terms, covenants and conditions hereof
shall be binding upon and inure to the permitted successors in interest and
assigns of the parties hereto. Landlord may freely and fully assign its interest
hereunder.

 

(c)                                  If any provisions of this Lease or the
application thereof to any person or circumstances shall to any extent be held
void, unenforceable or invalid, then the remainder of this Lease or the
application of such provision to persons or circumstances other than those as to
which it is held void, unenforceable or invalid shall not be affected thereby,
and each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law.

 

(d)                                 Tenant shall not record this Lease without
the written consent of Landlord, which may be given or denied in Landlord’s sole
discretion. If Landlord consents to such recordation, the cost thereof shall be
paid by Tenant.

 

(e)                                  The captions and headings throughout this
Lease are for convenience and reference only and the words contained therein
shall in no way be held or deemed to define, limit, describe, explain, modify,
amplify or add to the interpretation, construction or meaning of any provision
of, or the scope of the intent of, this Lease, nor in any way affect this Lease.

 

27

--------------------------------------------------------------------------------


 

(f)                                    Nothing contained in this Lease shall be
deemed or construed to create a partnership or joint venture of or between
Landlord and Tenant, or to create any other relationship between the parties
hereto other than that of Landlord and Tenant.

 

(g)                                 Feminine or neuter pronouns shall be
substituted for those of the masculine form, the plural shall be substituted for
singular number and vice versa in any place or places herein in which the
context may require such substitute or substitutions.

 

(h)                                 This Lease is to be construed under the laws
of the jurisdiction in which the property is located.

 

41.                                 No Waiver. If under the provisions hereof
Landlord shall institute proceedings and a compromise or settlement thereof
shall be made, the same shall not constitute a waiver of any covenant herein
contained nor of any of Landlord’s rights hereunder. No waiver by Landlord of
any breach of any covenant, condition or agreement herein contained shall
operate as a waiver of the same. Any installment of Rent paid by Tenant shall be
first applied against any past-due installments of Rent, beginning with the
earliest installment then due. No endorsement or statement on any check or
letter accompanying a check for payment of Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or to pursue any other
remedy at law or in equity, or as provided in this Lease. No re-entry by
Landlord, and no acceptance by Landlord of keys from Tenant, shall be considered
an acceptance of a surrender of the Demised Premises or termination of this
Lease.

 

42.                                 Authority of Landlord and Tenant. Each
individual executing this Lease on behalf of Landlord and Tenant represents and
warrants that he is duly authorized to execute and deliver this Lease on behalf
of Landlord or Tenant in accordance with a partnership agreement, bylaws or a
duly adopted resolution of the Board of Directors, and that this Lease is
binding upon Landlord and Tenant in accordance with its terms.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first hereinabove written.

 

WITNESS/ATTEST:

 

LANDLORD:

 

 

 

 

 

Canton Crossing Tower, LLC

 

 

 

 

 

 

/s/ Megan Wilson

 

By:

/s/ Duane R Rhine

Megan Wilson

 

 

Duane R Rhine - V.P.

 

 

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

Next Generation Financial Services,

 

 

A Division of First Mariner Mortgage,

 

 

A Division of First Mariner Bank

 

 

 

 

 

 

/s/ Megan Wilson

 

By:

/s/ Joseph A. Cicero

Megan Wilson

 

 

 

29

--------------------------------------------------------------------------------
